UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2252



In re:   THOMAS DONNELL SIFFORD,



                Petitioner.



    On Petition for Writ of Mandamus. (3:07-cr-00097-RJC-1;
                       3:14-cv-00001-RJC)


Submitted:   January 15, 2015               Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas Donnell Sifford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas    Donnell    Sifford    petitions      for   a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion to amend his 28 U.S.C. § 2255 (2012) motion.                      He

seeks an order from this court directing the district court to

act.    Our review of the district court’s docket reveals that the

district court denied Sifford’s motion on November 20, 2014.

Accordingly,    because     the   district   court    has   recently    decided

Sifford’s case, we deny the mandamus petition as moot.                 We grant

leave   to   proceed   in   forma   pauperis.        We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              PETITION DENIED




                                      2